DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 28th of May of 2021, has been entered.
 
Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 28th of May of 2021. The amendments in the filed response have been entered. 
Claims 7, 15 and 18 have been amended. 
Claims 1-6 and 9-14 are confirmed to have been cancelled. 
Claims 7-8 and 15-18 are pending in the application and the status of the application is currently pending. 


Claim Objections
Claims 7, 15 and 18 are objected to because of the following informalities:  the claims recite the similar limitation receiving, by the receiving device of the processing server, blockchain data from a node associated with a blockchain network, wherein the blockchain data includes one or more blocks comprising a blockchain. The emphasized limitation, in reference to the claim as a whole, does not properly define the blockchain data. 
The Specification describes blockchain data as a signal encoded with blockchain information (“Receiving devices 202 may also be configured to receive data signals electronically transmitted by nodes 114, which may be superimposed or otherwise encoded with blockchain data, such as for use in verification and auditing of transactions and settlement acceptances.” See [0046]). This entry of the Specification defines what the blockchain data is comprised of as part of the verification and audit of information. Other entries in the Specification recite exactly what the claim recites but do not further define the elements in the claims. It is not clear how an encoded signal would include one or more blocks comprising a blockchain. 
In reference to the article “Block arrivals in the Bitcoin blockchain”, on at least page 1, column 2, lines 11-16, the description of a block is data (“Before a transaction can be included in the blockchain, a new block containing that transaction must be mined. A block is a list of transactions, together with metadata including the current time and a reference to the most recent previous block in the blockchain (hence the name blockchain). A block also includes a field called a nonce.”) Thus, the limitation is not properly reciting the elements of the claimed invention.
A suggested correction to the claim limitation is receiving, by the receiving device of the processing server, blockchain data from a node associated with a blockchain network, wherein the blockchain data one or more blocks  a blockchain. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade (US 2016/0283941, hereinafter “Andrade”), in view of Sheets (US 2009/0077104, hereinafter “Sheets”), and in view of Madhavan (US 2017/0295023, hereinafter “Madhavan”).
Regarding Claims 7 and 15, Andrade teaches 
receiving… a payment request from a computing system (interpreting that a request is received when a request is sent: “allowing only creation of multi-signature transactions in pay-to-script-hash format or any other compatible format (218).” See Andrade in [0052] in reference to Figure 3; “sending all transaction requests from the client wallets (301) to one of the central approval servers (401) to obtain the approval private key for signing the transactions (224).” See Andrade in [0057]; “submitting a credential (111) of a valid registered users (109) to one of the central approval servers for obtaining approval to create one or more valid transactions (items 218, 219, 220, 221, 223) to send coins to one or more currency addresses (320).” See Andrade in [0074]) 
wherein the payment request includes at least a reference value associated with a payment transaction and a first digital signature, wherein the reference value is a hash […] associated with the payment transaction (“allowing only creation of multisignature transactions in pay-to-script-hash format or any other compatible format;” See Andrade in [0053]) 
generating a second digital signature (interpreted as the action of confirmed validation using a private key: “providing (410) approval private key (406), which are corresponding to the approval public key (405) used in creation of the multi-signature address (313), to sign transaction input for one or more valid transactions (218, 219, 220, 221, 223); providing the most recent private key (411) to sign the whole transaction for one or more valid transactions (412).” See Andrade in [0081]-[0082])
electronically transmitting at least the one or more fee values, the acceptance address, and the second digital signature to the computing system (“Recording the transaction information (including but not limited to sender currency address, receiver currency address, amount of coins being transacted, transaction fee, transaction time) into the ledger of all transactions ( e.g., the blockchain).” See Andrade in [0148]; “Storing all transaction information (including but not limited to transaction ID, sender currency address, receiver currency address, an1ount of coins being transacted, transaction fee, transaction time and IP addresses of sender and receiver's client wallets) in a transaction database.” See Andrade in [0187])
receiving blockchain data from a node associated with the blockchain network, wherein the blockchain data includes one or more blocks comprising a blockchain […] (interpreting the creation of a new block in the blockchain for the transaction: “recording ownerships of at least one unit of the CBEM into a ledger of all transactions (e.g. blockchain) (209) using the owners' currency addresses (313) (210); verifying ownerships of at least one unit of the CBEM (211).” See Andrade in [0044]-[0045]; “generating new coins through contributing to recording any new transaction information into the ledger of all transactions (e.g. the blockchain) (209) (306); generating one or more pairs of cryptographic client public key (307) and client private key (308) for receiving and sending coins (309); storing the client public-private key pairs (items 307, 308) of one or more currency addresses generated by the currency users (310).” Se Andrade in [0063]-[0065]) 
verifying… the specific transaction value based on at least a correspondence between the included transaction reference and the reference value (interpreting the data of the new block is verified against the stored transaction data: “The transaction is then broadcasted to the network of nodes (214) for confirmation (305). After a transaction is generated, it is sent to transaction network for processing and has to be included in a block of the blockchain before becoming legitimate. Nodes accept the block only if all transactions in it are valid (i.e., properly signed) and not already spent. Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash.” See Andrade in [0292]).
The limitations of executing a first query to identify one or more fee values for the payment transaction and a second query to identify an acceptance address and executing a query on the received blockchain data to identify a specific transaction value where the included transaction address corresponds to the acceptance address are interpreted as gathering and storing information used for comparing and validating the transaction. Andrade does teach the storing of received information (“storing (116) all the submitted information in a client information database (115)”; “mapping and storing (118) multi-signature currency address(es), credential and legal identity of individual registrants”; “storing (414) transaction information in a transactions database (413).” See Andrade in [0034], [0036] and [0083]). 
The limitation wherein the reference value is a hash […] associated with the payment transaction may be interpreted to describe a hash value that may have been created for the use of payment processing, which is not recited in the claim but is taught by Andrade. The limitation is recited outside of the scope of the claimed invention, descriptive of an element created by an external entity and not used by the processing server, thus concluded as a recitation of the intended use of the claimed invention. 
Andrade does not explicitly teach the reference value is a hash of a combination comprising a primary account number and a payment amount. 
However, Sheets teaches a hash value including a primary account number and a payment amount (“At step 201, a hash input is created from a set of data fields. The data fields contain data that can originate from the information provider or from the point of entry. The data may be, for example, data associated with a payment instrument such as a credit card, and the fields may then contain relevant information such as a primary account number (PAN), expiration data, card verification value (CVV), and the like. The data may also include time stamps, transaction amounts, or nonces. This data may be generated from an information provider, a point of entry, or some combination of the two.” See Sheets in [0043]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in Andrade “a hash of the primary account number and a transaction value”, as taught by Sheets, to include the security of the customer payment device and the merchant device to secure the transaction at the time of processing the payment. 
Andrade, in view of Sheets, does not expressly teach executing a first query to identify one or more fee values for the payment transaction and a second query to identify an acceptance address; and executing a query on the received blockchain data to identify a specific transaction value where the included transaction address corresponds to the acceptance address.
However, Madhavan does teach determining the data from the transaction messages (“…receive data transaction messages and, upon receipt, and determine whether the received data transaction message comprises (i.e., a first query) a request data transaction message comprising (i.e., a second query) data indicative of a request by the participant to modify data stored in the portion (i.e., the acceptance address) of the shared data structure 320, or electronic ledger 732, or a notification data transaction message comprising data indicative that a request has been made to modify data stored in another portion of the shared data structure 320, or electronic ledger 732. …The transaction receiver 720 may be further operative to receive, responsive to previously transmitted notification data transaction messages, validation data transaction messages from each of a set of identified at least one other participants, i.e. the ledger device 502B, 502C, 502n associated therewith, each of the received validation data transaction messages comprising (i.e., a query on the received blockchain) data indicative of a response to the request to modify data stored in the portion (i.e., the acceptance address) of the shared data structure. Similarly, the transaction receiver 720 may be further operative to receive a response data transaction message from the participant, i.e. the ledger device 502B, 502C, 502n associated therewith, the response data transaction message comprising data indicative of a confirmation of receipt by the participant, i.e. the ledger device 502B, 502C, 502n associated therewith, of the validation transaction message, and determining, whether the received response data transaction message comprises data indicative of a confirmation that the data in the other portion of the shared data structure 320, or electronic ledger 732, has been modified or not.” See Madhavan in at least [0123]; “In one embodiment, the system 700 described above may be coupled with an external process and/or device, not shown, which monitors the portion of the shared data structure 304 for modifications thereto, such as for validated modifications, and implements actions based thereon. For example, in a financial implementation where the validated modification comprises an assertion of a debt to another party, the external process and/or device, upon determining that the assertion has been validated, acts in accordance therewith to cause funds to be transferred or disbursed in satisfaction of the debt. In one embodiment, the system 700 may provide an interface, such as an application program interface, via which other software and/or devices may access the shared data structure 304, such as to make queries, i.e. pull data from the shared data structure 304, or receive unsolicited data, updates or messages, i.e. data pushed from the shared data structure 304. These other software and/or devices may then implement further actions based on the receipt of data and/or the result of the query.” See Madhaven in [0211]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in Andrade, in view of Sheets, “to determine the necessary data from the transaction request and the transaction response”, as taught by Madhavan, because the verification of the approval or denial of the transaction, where it would not be otherwise possible to verify the transaction without knowing, by determining or querying, would require to look up data about the transaction and what the transaction data is expected to indicate.
The limitation each block being comprised of at least a block header and one or more transaction values, wherein each transaction value includes at least a transaction address, a transaction reference, and a transaction signature is descriptive of the block without tying the information to a function of the claimed invention. Thus, this limitation is recited as non-functional material.
Andrade does teach the details of a new block in the blockchain (“each block being comprised of at least a block header (i.e., transaction ID) and one or more transaction values, wherein each transaction value includes at least a transaction address (i.e., currency address), a transaction reference (i.e., transaction time, IP address), and a transaction signature (i.e., private keys).” (See Andrade in [0077]–[0085]).  
Regarding Claims 8 and 16, Andrade, in view of Sheets, and in view of Madhavan, teaches the limitations of claims 7 and 15. Andrade, in view of Madhavan, further teaches 
generating an acceptance entry, wherein the acceptance entry includes at least the acceptance address, the reference value, and the second digital signature (“providing (410) approval private key (406), which are corresponding to the approval public key (405) used in creation of the multi-signature address (313), to sign transaction input for one or more valid transactions (218, 219, 220, 221, 223); providing the most recent private key (411) to sign the whole transaction for one or more valid transactions (412); and storing (414) transaction information in a transactions database (413).” See Andrade in [0081]-[0083]) 
electronically transmitting the generated acceptance entry to a node associated with the blockchain network (“…the operation of the system 700 includes generating a response data transaction message (block 920), transmitting the response data transaction message ( block 922), and modifying the data stored in the portion of the shared data structure 320, or electronic ledger 732, (block 924).” See Madhavan in [0111]).
Regarding Claim 19, Andrade, in view of Sheets, and in view of Madhavan, teaches the limitations of claim 7. Andrade, in view of Sheets, further teaches wherein the hash is based on a combination of the primary account number, the payment amount, a transaction time, product data, and a geographic location (“At step 201, a hash input is created from a set of data fields. The data fields contain data that can originate from the information provider or from the point of entry. The data may be, for example, data associated with a payment instrument such as a credit card, and the fields may then contain relevant information such as a primary account number (PAN), expiration data, card verification value (CVV), and the like. The data may also include time stamps, transaction amounts, or nonces. This data may be generated from an information provider, a point of entry, or some combination of the two.” See Sheets in [0043]).


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade, in view of Sheets, in view of Madhavan, and further in view of Makhotin (US 2015/0088756, hereinafter “Makhotin”).
Regarding Claims 17 and 18, Andrade, in view of Sheets, and in view of Madhavan, teaches the limitations of claims 7 and 15. Andrade, in view of Madhavan, teaches receiving a payment request from a computing system (See Andrade in [0074]) and identifying information from a request (See Madhavan in [0123]).
Andrade, in view of Madhavan, do not expressly teach receiving a routing number request from a computer system, identifying a current routing number for the receiving entity, and transmitting the routing number to the computing system. 
However, Makhotin does teach
receiving a routing number request from a computer system (interpreted as part of the transaction request: “At step 623, the acquirer computer 150 may route the authorization request message to a payment processing network 160 associated with the issuer identifier (e.g., a BIN) or account identifier (e.g., primary account identifier) provided in the authorization request message.” Wherein the BIN includes the routing number, See Makhotin in [0202]; “At step 624, the payment processing network 160 may receive the authorization request message and may validate the authentication response value in the authorization request message.” See Makhotin in [0203])
identify a current routing number for the receiving entity (interpreting the number is included in the merchant information provided previously: “At step 603, the merchant application 121 sends payee information to a remote transaction application 124 using a remote transaction software development kit (SDK), a remote transaction service layer, a remote transaction application 124 application programming interface (API), or any other application located on the mobile device 120. Payee information may include information suitable to identify a merchant associated with the remote payment transaction (e.g., a merchant certificate, a merchant identifier associated with the mobile payment application 123, etc.), user payment method (e.g., payment credentials associated with the mobile payment application 123), a type of transaction (e.g., a remote transaction), and any other information that may be relevant to the mobile payment application 123 for processing the remote payment transaction.” See Makhotin in [0145])
transmitting the routing number to the computing system (interpreting the computing system as the financial server system, conducting settlement of payment: “At step 625, the payment processing network 160 forwards the authorization request message to an issuer computer 170 associated with the consumer account.” See Makhotin in [0206]; “At step 626, the issuer computer 170 may perform a risk assessment and authorization decision process where the issuer computer 170 may parse the relevant information from the authorization request message including the authentication response value, any validation information from the payment processing network 160 related to the transaction (e.g., a risk score, results of other authentication processes, etc.) and may make a decision regarding whether the transaction is authorized. At step 627, the issuer computer 170 may then generate and return an authorization response message including an indication as to whether the transaction is authorized back through the payment network and ultimately (although not shown) to the merchant computer 130 and the consumer 110 (through the mobile device 120) as to whether the transaction is authorized and is successfully completed.” See Makhotin in [0207]-[0208]).
The limitation wherein the routing number request includes a primary account number and/or identification of the receiving entity is not clearly recited where the routing number is not described to be used by the claimed invention, and the primary account number and the routing number are not conventionally part of the same recipient address identifier, such as the Bank Identification Number (BIN).  The interpretation of the limitation is there are various identifiers used by the payment processor to route the payment request to the correct address and used to authenticate and approve the transaction. Makhotin teaches the added identifiers in the payment request message, which includes a BIN, where the payment processing server is able to parse and transmit to the issuer server, which can approve and settle the payment (See Makhotin in [0145]-[0208]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in Andrade, in view of Sheets, and in view of Madhavan, “to acquire payment request information”, as taught by Makhotin, because it incorporates elements required to direct a payment request to the correct address, where the process would be secured in the blockchain system.


Response to Arguments
Applicant’s arguments, filed 28th of May of 2021, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Amended independent claim 7 recites a method for processing of a cryptographically auditable transaction, comprising:
receiving, by a receiving device of a processing server, a payment request from a computing system, wherein the payment request includes at least a reference value associated with a payment transaction and a first digital signature, wherein the reference value is a hash of a combination comprising a primary account number and a payment amount associated with the payment transaction;
executing, by a querying module of the processing server, a first query to identify one or more fee values for the payment transaction and a second query to identify an acceptance address;
generating, by a signing module of the processing server, a second digital signature;
electronically transmitting, by a transmitting device of the processing server, at least the one or more fee values, the acceptance address, and the second digital signature to the computing system;
receiving, by the receiving device of the processing server, blockchain data from a node associated with the blockchain network, wherein the blockchain data includes one or more blocks comprising a blockchain, each block being comprised of at least a block header and one or more transaction values, wherein each transaction value includes at least a transaction address, a transaction reference, and a transaction signature;
executing, by the querying module of the processing server, a query on the received blockchain data to identify a specific transaction value where the included transaction address corresponds to the acceptance address; and
verifying, by a verification module of the processing server, the specific transaction value based on at least a correspondence between the included transaction reference and the reference value. (Emphasis added.)
The claims were amended to expressly bring in the meaning of payment data as being a combination comprising a primary account number and a payment amount. The Office Action cites various combinations of Andrade, Muftic, Madhavan, and Makhotin to reject the claims. However, the cited references, alone or in proper combination, fail to teach or suggest the above-emphasized features of independent claim 7.
The Office Action relies on Muftic's disclosure of a hash of a bankcard number to show the previously claimed "hash of payment data associated with the payment transaction." Muftic discloses taking a hash of a bankcard number. Muftic does not take a hash of a combination comprising the bankcard number and a payment amount. In fact, Muftic is completely silent with respect to taking a hash including a payment amount. This is because Muftic's hashing features has the purpose of only enabling the entity in possession of the original bankcard number with the ability to create the correct hash. See Muftic at [0133]. Accordingly, Muftic fails to teach or suggest the independent claim 7 features of "wherein the reference value is a hash of a combination comprising a primary account number and a payment amount associated with the payment transaction."
The remaining cited references fail to remedy the above-described deficiency of Andrade with respect to independent claim 7. Accordingly, independent claim 7 is patentable over the various asserted combinations of references.
In response: The recitation of the payment data being a combination of a primary account number and a payment amount is lacking that the payment data is hashed, which is a result from an algorithm that cannot be reversed. The limitations that follow are not reciting how the “hash” of the payment data is used as part of the verifying step, which has been shown to be taught by the art of Andrade. 
However, in view of the claimed amendment, a new prior art is introduced to further teach the hash value of the payment data. The art of Sheets teaches creating a hash value that includes the payment data, including the data from the customer and the data from the merchant. The prior art teaches the claim limitations as recited. 
The Applicant further argues: In the 2nd Advisory Action, the Office submits that the claim feature "wherein the reference value is a hash of a combination of a primary account number and a payment amount associated with the payment transaction" is non-functional language / intended use and, as a result, would be infringed by having a reference value that is a hash. This is incorrect. The hash value must be derived from a combination of a primary account number and a payment amount. As such, this is functional language that further limits the claims and is not intended use. In order to infringe such a feature, simply showing a hash as a reference value would be insufficient. The hash would need to be derived from at least a combination of the primary account number the payment amount associated with the transaction.
In the Advisory Action, the Office submits:
The art of Andrade teaches a script to generate pay-to-script hash with signatures and keys (see Andrade [0287]). The art of Muftic teaches a hash of a bankcard number of a card holder's virtual account, used for payments transactions and ledger services (see Muftic [0133]-[0137]). The details of the pay-to-script hash, taught by Andrade, can be modified by the hash function, taught by Muftic, because the features of the payment transaction could create a complex hash value that further secures the payment data and strengthens the ledger verification step. Thus, the amendments do not further limit the claims and do not overcome the prior art.
None of the cited hashes are based on or derived from a payment amount, let alone at least a payment amount in combination with a primary account number. For instance, Andrade's pay-to-script hash is based on or derived from a payment amount. Rather, this hash is based on or derived from a script. See Andrade at [0278]. Further, a pay-to-script hash is a term of art in cryptocurrency fields. It is a standard that uses hashing of a script for security. The script's format does not include payment amount of the transaction. Further, Muftic's hash of a bankcard similarly is not a hash based on or derived from a payment amount.
In response: The argued claim does not recite the use of the hash nor does it recite that the processing server created the hash value. The claim further does not define how the verifying step uses the hash value, such as comparing the received hash value with a second created hash value. Thus, it is not relevant what is comprised in the hash value because it cannot be cryptographically reversed to show the payment amount and the account number, and because the claim does not show how the hash is used for the verification. The rejection also points out that the limitation reciting the hash value is outside of the scope of the claimed invention and is interpreted as descriptive and as the intended use of the claimed invention. 
The Applicant further argues: Additionally, the Office Action states:
verifying . . . the specific transaction value based on at least a correspondence between the included transaction reference and the reference value (interpreting the data of the new block is verified against the stored transaction data: "The transaction is then broadcasted to the network of nodes (214) for confirmation (305). After a transaction is generated, it is sent to transaction network for processing and has to be included in a block of the blockchain before becoming legitimate. Nodes accept the block only if all transactions in it are valid (i.e., properly signed) and not already spent. Nodes express their acceptance of the block by working on creating the next block in the chain, using the hash of the accepted block as the previous hash." See Andrade in [0292]).
Emphasis added. The Office's interpretation of the claim ignores the specific features of the claim and, thus, is incorrect. Particularly, the Office's interpretation of data of the new block being verified against stored transaction data ignores at least the specific transaction value, transaction reference, reference value, and the correspondence between the transaction reference and the reference value. Notably, such specific features are missing from the Office's mapping to the prior art. It in inapposite to completely ignore the specific details of the claimed verification process by summarizing the step at a high level and then applying the prior art to that high-level summary.
Further, the Office's interpretation at best merely demonstrates that block data can be associated with stored transaction data. This is not sufficient to demonstrate a correspondence (i.e., analogous or equivalent in character, form or function) between the transaction value from the block and the reference value included in the payment request.
In response: The argued claim does not recite the use of the hash during the verification nor does it recite that the processing server created a hash value. The claim lacks the precise content that recites how a hashed transaction value is corresponded with a specific transaction value, where corresponding information cannot be determined if the particular method is not recited. Thus, the claim is interpreted under the broadest reasonable interpretation to correspond the hashed data received by the receiving device against hashed data stored on the blockchain. The prior art is shown to teach the recited claim. Further amendment to clarify the process is required to overcome the prior art. Thus, the current amendments has required a new grounds of rejection, and the claims remain rejected over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685